FILED
                              NOT FOR PUBLICATION                           JAN 23 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SAMMY TAN TANG; CHRISSIE                          No. 12-71339
CORRO TANG, a.k.a. Chrissie Enriquez
Corro,                                            Agency Nos.        A096-071-801
                                                                     A096-071-802
               Petitioners,

  v.                                              MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Sammy Tan Tang and Chrissie Corro Tang, natives and citizens of the

Philippines, petition for review of the Board of Immigration Appeals’ order


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                               12-71339
dismissing their appeal from an immigration judge’s decision denying their

application for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence factual findings, Wakkary v. Holder, 558 F.3d
1049, 1056 (9th Cir. 2009), and we deny the petition for review.

      Tang claims he fears persecution if he returns to the Philippines. Even

assuming Tang’s asylum application was timely-filed, substantial evidence

supports the agency’s finding that he failed to establish a well-founded fear of

future persecution. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003)

(petitioner’s claim of future fear was based on speculation). Even if Chinese

Filipinos are a disfavored group, Tang has not demonstrated sufficient

individualized risk of persecution. See Halim v. Holder, 590 F.3d 971, 979 (9th

Cir. 2009). Accordingly, Tang’s asylum claim fails.

      Because Tang failed to meet the lower burden of proof for asylum, it follows

that he has not met the higher standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence also supports the agency’s denial of CAT relief

because Tang failed to establish that it is more likely than not he will be tortured by




                                           2                                    12-71339
or with the acquiescence of the government of the Philippines. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                         3                                     12-71339